Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6117 Page 1 of 40




   Richard D. Burbidge (#0492)
   rburbidge@burbidgemitchell.com
   Beau R. Burbidge (#17046)
   beau@burbidgemitchell.com
   Carolyn LeDuc (#14240)
   cleduc@ burbidgemitchell.com
   Abigail Dizon-Maughan (#14436)
   adm@burbidgemitchell.com
   BURBIDGE | MITCHELL
   215 South State Street, Suite 920
   Salt Lake City, Utah 84111
   Telephone: 801-355-6677
   Facsimile: 801-355-2341
      Attorneys for US Magnesium, LLC

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

    US MAGNESIUM, LLC, a Delaware limited
    liability company,                          US MAGNESIUM, LLC’S
                                             SECOND AMENDED COMPLAINT
          Plaintiff,

          vs.

    ATI TITANIUM, LLC, a Delaware limited   REDACTED PURSUANT TO COURT
    liability company; ALLEGHENY                  ORDER (DKT. 51)
    TECHNOLOGIES, INC, a Delaware
    corporation; and Does 1-20,
                                                  Civil No. 2:17-cv-00923-DB
          Defendants.
                                              District Judge Howard C. Nielson, Jr.

    ATI TITANIUM, LLC, a Delaware limited      Magistrate Judge Paul M. Warner
    liability company,

          Counterclaim Plaintiff,

          vs.

    US MAGNESIUM, LLC, a Delaware limited
    liability company,
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6118 Page 2 of 40




              Counterclaim Defendant.




         US Magnesium, LLC (“USM”), by and through counsel, alleges and complains as

  follows:

                                              PARTIES

         1.       US Magnesium, LLC (“US Mag”), is a Delaware limited liability company with a

  place of business in Tooele County, Utah.

         2.       ATI Titanium, LLC (“ATI”), is a Delaware limited liability company with places

  of business in Tooele County, Utah and Allegheny County, Pennsylvania. ATI owns a titanium

  sponge plant (“Titanium Sponge Plant”) in or near Rowley, Utah.

         3.       Defendant Allegheny Technologies, Inc. (“Allegheny”), is a Delaware

  corporation with a place of business in Allegheny County, Pennsylvania. Allegheny’s business

  is to produce specialty materials and components, including titanium and other metals.

  Allegheny’s operations are separated into two segments – the High Performance Materials and

  Components (“HPMC”) Segment, and the Flat-Rolled Products Segment. Through a chain of

  wholly-owned subsidiaries,1 Allegheny is the parent corporation of Defendant ATI. ATI is a part

  of Allegheny’s HPMC division.

         4.       As more fully discussed below, ATI has been entirely dominated and controlled

  by Allegheny, such that the separate personalities of Allegheny and ATI did not exist and instead


  1
    Allegheny wholly owns and controls ATI Funding Corporation. ATI Funding Corporation, in
  turn, wholly owns and controls ATI Operating Holdings, LLC. ATI Operating Holdings, LLC,
  wholly owns and controls TDY Holdings, LLC. TDY Holdings, LLC wholly owns and controls
  TDY Industries, LLC, which is the sole member of ATI Titanium, LLC, defendant in this action.
                                                  2
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6119 Page 3 of 40




  an alter ego or principal/agent relationship existed involving, inter alia, commingling of business

  operations; common management and legal representation; sharing of headquarters and

  employees in Pittsburgh, Pennsylvania; non-arm’s length transactions; consolidated summaries

  of operations and financial statements; absence of corporate records for ATI; a failure to follow

  corporate formalities on the part of ATI; and Allegheny’s siphoning of funds from ATI, causing

  ATI to be (and remain) undercapitalized, despite Allegheny’s substantial earnings from the

  products produced at the Titanium Sponge Plant.

         5.      Allegheny completely dominates and controls ATI, such that ATI is its mere

  instrumentality and agent. The managers of ATI are all directors, officers, or in-house counsel of

  Allegheny, who manage ATI in the interests of Allegheny. Further, Allegheny has held itself out

  as owning and controlling the Titanium Sponge Plant, has frequently publicly referred to the

  Titanium Sponge Plant as “our Rowley, UT facility” (emphasis added), and presents ATI’s

  operations and financial performance as that of its own in its communications with shareholders,

  the government, and the public. Using its dominion and control over ATI, Allegheny made

  business decisions for ATI, including the decisions to (1) execute new third-party contracts for

  titanium sponge before even declaring Economic Force Majeure under the subject Supply and

  Operating Agreement; (2) idle the Titanium Sponge Plant without providing US Mag any

  opportunity to negotiate revised pricing, as required by contract; and (3) shutter the Titanium

  Sponge Plant only 39 days after declaring EFM.

         6.      Defendants Does 1 through 20 are persons that may be liable for the claims or

  damages set forth herein, but whose specific names are yet unknown to Plaintiff. When Plaintiff




                                                   3
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6120 Page 4 of 40




  discovers the true identities of Does 1 through 20, Plaintiff shall amend this Complaint to allege

  their true identities.

                                  JURISDICTION AND VENUE

          7.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

  because complete diversity of citizen exists between Plaintiff US Mag and Defendants ATI and

  Allegheny, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

          8.      This Court has personal jurisdiction over ATI because, by entering into a contract

  calling for performance within Utah, by owning and operating a titanium manufacturing facility

  within Utah, and by engaging in the other conduct alleged herein, ATI resides in and/or does

  business in Utah such that ATI (a) has continuous and systematic contacts with Utah and/or (b)

  has the requisite minimum contacts with Utah in relation to the cause(s) of action alleged herein.

          9.      This Court has personal jurisdiction over Allegheny because Allegheny entered

  into contracts calling for performance within Utah, and by virtue of Allegheny’s alter ego and

  principal/agent relationship with ATI. The Court has jurisdiction over Allegheny due to its

  actions and decisions directed towards this forum regarding matters at issue in this lawsuit,

  including but not limited to (a) negotiation and execution of multiple agreements; (b) substantial

  dealings with ATI and US Mag over the course of the parties’ performance under the relevant

  agreements; and (c) Allegheny’s decisions and actions respecting the idling of the Titanium

  Sponge Plant in Rowley, Utah.

          10.     Venue is proper in the Court under 28 U.S.C. § 1391(a) because a substantial

  portion of the events and omissions giving rise to US Mag’s claims took place in a Rowley,

  Utah.


                                                   4
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6121 Page 5 of 40




                                     GENERAL ALLEGATIONS

  Establishment of the Parties’ Supply and Operating Agreement

         11.       Allegheny is a multi-billion-dollar publicly traded enterprise, with myriad

  subsidiaries, and with plants and administrative offices all over the globe.

         12.       Plaintiff is a producer and supplier of magnesium, and operates a manufacturing

  facility (the “US Mag Facility”) in or near Rowley, Utah.

         13.       Prior to 2006, US Mag supplied solid magnesium to an Oregon branch of what is

  now Allegheny. Allegheny’s Oregon facility heated US Mag’s solid magnesium to a molten

  state for use in its titanium sponge manufacturing process.

         14.       For titanium production, one of Allegheny’s other raw materials was titanium

  tetrachloride, TiCl4. Through what is known as the “Kroll Process,” Allegheny’s Oregon facility

  used molten magnesium to strip or reduce chlorine off of titanium tetrachloride, as represented

  by the following chemical equation: TiCl4 + 2Mg → Ti + 2MgCl2. Thus, the byproduct of

  Allegheny’s titanium sponge production was MgCl2, magnesium chloride.

         15.       For the manufacture of titanium sponge, the Kroll Process cannot be completed

  with magnesium in solid form. The magnesium must be liquid – i.e., molten.

         16.       For the Allegheny facility in Oregon, US Mag prepared standard molten

  magnesium, poured the molten magnesium into solid or direct chill cast molds, and let the ingots

  cool. The magnesium was then transported from Rowley, Utah to Oregon. In Oregon, where

  Allegheny’s facility housed large industrial furnaces, Allegheny’s subsidiary re-melted the solid

  magnesium, and then used the once-again molten magnesium to produce titanium sponge in its

  Kroll Process.


                                                    5
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6122 Page 6 of 40




         17.    Under Oregon law, magnesium chloride could be deemed a controlled waste

  material. Therefore, Allegheny or its Oregon subsidiary incurred substantial expense in hauling

  away and disposing of their magnesium chloride byproduct.

         18.    As it happened, US Mag’s manufacture of magnesium used this same compound,

  magnesium chloride, as a raw material. In this regard, it had been (and is) US Mag’s regular

  commercial practice to concentrate magnesium chloride from the Great Salt Lake, and then use

  high-amperage electrolysis to separate magnesium from chlorine, as represented by the following

  equation: MgCl2 → Mg + Cl2. US Mag would then sell the magnesium and the chlorine

  separately.

         19.    In or around 2005, certain officers or executives of Allegheny and US Mag

  discussed establishing a more symbiotic and efficient relationship between the two companies.

  Allegheny proposed building a new titanium sponge facility in Rowley, Utah, directly adjacent

  to the US Mag Facility. To accomplish this, Allegheny proposed purchasing real estate and

  related water rights directly from US Mag.

         20.    Under the proposal, Allegheny would deliver to US Mag all of the magnesium

  chloride byproduct derived from its manufacturing process. Allegheny would thus avoid the cost

  of handling and disposing of this byproduct. US Mag could then use the magnesium chloride to

  produce more magnesium. Excess chlorine could then be sold by US Mag to third-party buyers.

         21.    Under the proposal, US Mag would transport molten magnesium directly from the

  US Mag Facility to Allegheny’s new, neighboring Titanium Sponge Plant, eliminating the

  interim step of converting the magnesium to solid form for transport. Allegheny could thus




                                                 6
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6123 Page 7 of 40




  avoid transportation costs for solid magnesium and the costs associated with melting magnesium

  ingots.

            22.   In this proposed recycling arrangement, the parties’ exchange of materials would

  have to be carefully coordinated. Indeed, Allegheny represented to US Mag that it would require

  a regular feed of molten magnesium to keep its Kroll Process operating consistently and thus

  maximize efficiencies.

            23.   Also, US Mag would have to bring into operation new electrolytic cells to

  accommodate a steady supply of magnesium to Allegheny. These cells would require the regular

  return of magnesium chloride to prevent cell deterioration. Thus, US Mag would depend on

  Allegheny for a return supply of magnesium chloride. Unless US Mag’s electrolytic cells had a

  regular feed of magnesium chloride, they would stop producing magnesium, and they would

  degrade and break down, causing irreparable cell damage.

            24.   Given the above complexities, the proposed new symbiotic arrangement would

  work only if the parties agreed in good faith to recycle materials on a regular basis – 24 hours a

  day, seven days a week.

            25.   US Mag and Allegheny agreed to create this new interdependent recycling

  relationship.

            26.   In and around 2006, Allegheny’s executives, officers, and agents traveled to Utah

  to negotiate this agreement and tour the US Mag facility. They also traveled to Utah to secure

  substantial tax benefits and changes to Utah law to accommodate Allegheny’s anticipated

  construction of the Titanium Sponge Plant.




                                                   7
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6124 Page 8 of 40




         27.     In early 2006, Allegheny and US Mag entered into two agreements – one on

  January 25, 2006 (“Confidentiality Agreement”) and another on April 12, 2006 (“Exclusivity

  Agreement”), copies of which are attached hereto as Exhibits A and B, respectively. Both

  contracts were to facilitate Allegheny’s “exploratory process,” so that Allegheny could study the

  feasibility of constructing a “Titanium Sponge Plant to be owned and operated by [Allegheny].”2

         28.     The Exclusivity Agreement provided that while this “feasibility study” was in

  progress, the parties would “negotiate in good faith the agreements that they would expect to

  sign at the end of the feasibility study period if [Allegheny] elect[ed] to proceed” with the

  project.

         29.     The Exclusivity Agreement further provided that US Mag’s recycling relationship

  with Allegheny would be “exclusive,” and that:

         In the event [Allegheny] agrees to build the Titanium Sponge Plant on USMAG’s
         Adjacent Property, the exclusivity would last for a period of at least twenty
         years, and USMAG would supply molten magnesium for titanium sponge
         exclusively to [Allegheny]; provided, however, that in the event [Allegheny] fails
         to purchase a minimum of 5,000 TPY of magnesium from USMAG for two
         consecutive calendar years, or in the alternative fails to reasonably offer to
         compensate USMAG for such failure, USMAG would have the right to terminate
         the foregoing exclusivity provision.

  (Ex. B., ¶ 5 (emphasis added).)

         30.     In or about May of 2006, while negotiations between the parties were still

  ongoing, Allegheny formed ATI Titanium, LLC (“ATI”) as a Delaware LLC. ATI did not

  become authorized to do business in Utah until August 31, 2006.


  2
    Allegheny often refers to itself as ATI. However, the reference to “ATI” in these agreements
  should not be construed as a reference to ATI Titanium, LLC, which is the other defendant in
  this litigation. ATI Titanium, LLC did not exist at the time that US Mag and Allegheny entered
  into these contracts.
                                                   8
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6125 Page 9 of 40




         31.     On or about September 1, 2006, US Mag and this new entity, ATI, entered into

  the Supply and Operating Agreement (“S&O Agreement”), attached hereto as Exhibit C,

  agreeing that the S&O Agreement would be governed by Utah law. In the S&O Agreement, ATI

  promised to obtain magnesium from Plaintiff for use in manufacturing titanium sponge in a plant

  (i.e., the Titanium Sponge Plant) that ATI planned to construct, and eventually did construct, on

  real property adjacent to the US Mag Facility. For such construction, ATI purchased real

  property from US Mag by a separate contemporaneous agreement.

         32.     L. Patrick Hassey purported to execute the S&O Agreement on behalf of ATI.

  However, Mr. Hassey had no discernable position with ATI. He was Allegheny’s CEO.

         33.     US Mag’s anticipated rights and benefits under the Exclusivity Agreement were

  captured in the S&O Agreement.

         34.     In this regard, the S&O Agreement expressly affirmed that the earlier Exclusivity

  Agreement between US Mag and Allegheny was still in “full force and effect.” (Ex. C., S&O

  Agreement § 13.5.) More specifically, the S&O Agreement stated as follows:

         Notwithstanding this integration clause, the parties hereby agree and acknowledge
         that the Agreement between Allegheny Technologies Incorporated and Seller
         dated April 12, 2006 (the "April 12, 2006 Agreement") is in no way merged into,
         modified by, or cancelled by this Agreement, and that the April 12, 2006
         Agreement, including, without limitation, Section 5 thereof, survives in full force
         and effect.

  (Emphasis added.)

         35.     Thus, under the Exclusivity Agreement, US Mag had the obligation to provide

  molten magnesium to no titanium sponge producer other than Allegheny for the next twenty

  years. But whereas the “Buyer” of molten magnesium under the S&O Agreement was ATI and

  not Allegheny, all parties necessarily deemed ATI and Allegheny to be one and the same.

                                                  9
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6126 Page 10 of 40




         36.     All “notices” under the S&O Agreement were to be delivered to “ATI Titanium,

  LLC c/o Allegheny Technologies Incorporated” at Allegheny’s corporate offices.

         37.     Section 9.1 of the S&O Agreement provided that the S&O Agreement had a term

  of twenty (20) years from the start of “Commercial Operations.” Pursuant to Article 1 of the

  S&O Agreement, “Commercial Operations” commenced when the Titanium Sponge Plant met a

  certain production threshold – i.e., when the Titanium Sponge Plant produced “titanium sponge

  that conforms to the specifications set forth in Schedule 1.1(a) hereto for three (3) consecutive

  calendar months at an annualized rate of at least twelve million (12,000,000) pounds per year.”

  (See Ex. C, S&O Agreement, definition for “Commercial Operations.”) On information and

  belief, ATI met this production threshold on or about September 6, 2012. Therefore, the term of

  the S&O Agreement would continue until September 6, 2032.

  The Parties’ Performance Under the S&O Agreement

         38.     As the parties’ recycling relationship carried forward, US Mag provided molten

  magnesium to no party other than Allegheny (through ATI).

         39.     US Mag provided yearly pricing forecasts, while ATI provided annual and

  monthly forecasts for the amount of magnesium that ATI would require.

         40.     In the early stages of operation at the Titanium Sponge Plant, ATI purchased a

  small amount of solid magnesium – which may have been for purposes of testing equipment.

  However, after the Titanium Sponge Plant became fully operational, ATI purchased no solid

  magnesium. Indeed, ATI had no use for solid magnesium because, as explained above, the Kroll

  Process requires magnesium in molten form.




                                                  10
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6127 Page 11 of 40




          41.     Under Section 3.2(b) of the S&O Agreement, ATI was obligated to take no less

  than 12 million pounds of magnesium per year from US Mag. For several years after ATI began

  “Commercial Operations,” ATI and US Mag engaged in a continuous exchange of US Mag’s

  molten magnesium for ATI’s magnesium chloride.

          42.     Throughout the parties’ relationship, for every pound of magnesium delivered

  from US Mag to ATI, ATI returned magnesium chloride at a rate of approximately fourfold.

  Therefore, as a practical matter, ATI’s forecasts for its molten magnesium requirements served

  also as forecasts of the amount of magnesium chloride that US Mag could expect to receive back

  from ATI.

  ATI Acknowledges and Affirms That Its Contractual Relationship with US Mag is a “Lease”
  or “Recycling” Arrangement

          43.     In or about 2013, ATI faced the prospect of paying millions in sales tax for its

  purchases of molten magnesium from US Mag. Therefore, ATI approached US Mag to request

  that US Mag enter into an amended agreement—to more accurately characterize the true nature

  of parties’ relationship.

          44.     On or about January 31, 2014, ATI and US Mag entered into a “First Amendment

  to the Agreement Dated September 1, 2006 Between ATI Titanium, LLC and US Magnesium

  LLC” (“Lease Agreement”). A true and correct copy of the Lease Agreement is attached hereto

  as Exhibit D.

          45.     In the Lease Agreement, the parties emphasized that they were not changing their

  original S&O Agreement; they were only re-phrasing it to more accurately reflect the true nature

  of the commercial relationship. In this regard, the second and third paragraphs of the Recitals to

  the Lease Agreement state as follows:

                                                   11
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6128 Page 12 of 40




         Whereas, ATI Titanium and US Magnesium after having reviewed the Supply and
         Operating Agreement, have concluded that it is appropriate to amend said
         Agreement to more accurately identify the substance of the transactions
         conducted pursuant to that Agreement, the nature of the relationship between the
         Parties to that Agreement and to revise the actual name of that Agreement,

         Whereas, since US Magnesium establishes an inventory of Magnesium for use
         by ATI Titanium and since US Magnesium performs services on the
         Magnesium inventory to enable ATI Titanium to continue to use the
         Magnesium, the transaction is in effect a lease and service arrangement.
         Accordingly, the Parties have determined that it is appropriate for US Magnesium
         to charge a Rental Fee and a Service Fee for the services provided to ATI
         Titanium.

  (Emphasis added.)

         46.    The Lease Agreement nominally characterized US Mag not as a “seller” of

  magnesium, but rather as a “lessor.” ATI was labeled “lessee.” (See Ex. D, Lease Agreement,

  Recitals A(1)-(3).) The relationship was characterized as a “lease” arrangement under the

  following general terms:

         From time to time on and after the execution of this First Amendment, and subject
         to the other provisions of the Agreement as amended, Lessor will lease to Lessee,
         and Lessee will lease from Lessor, Magnesium produced at [US Mag’s]
         Magnesium Production Facility in exchange for the Rental Fee set forth in
         Schedule 2.1 hereof. Additionally, from time to time on and after the execution
         of this First Amendment and subject to the other provisions of the Agreement as
         amended, Lessor will perform certain services on the Magnesium for Lessee in
         exchange for the Service Fee set forth in Schedule 2.1 hereof. Lessee will be
         responsible for any sales and use taxes that relate to the Rental Fee and Service
         Fee payments made by the Lessee to the Lessor. Under no circumstance, shall
         [L]essor be responsible for any sales and use tax related to this agreement,
         provided that Lessor shall provide Lessee with a valid Utah resale exemption
         certificate for all of Lessor’ purchases of chlorine from Lessee.

  (Lease Agreement, § 2.1 (emphasis added).)

         47.    The “Rental Fee” was in lieu of US Mag’s sale price from the original

  Agreement. And, the “lease” concept was supported by the acknowledged chemical principle


                                                12
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6129 Page 13 of 40




  that virtually all of the molten magnesium atoms supplied by US Mag came back to US Mag

  with chlorine, in the form of magnesium chloride.

         48.     Where the above provision states that “Lessor will perform certain services on the

  Magnesium,” it is referring to US Mag’s conversion of ATI’s magnesium chloride waste back

  into separate magnesium and chlorine—with the molten magnesium to be returned to ATI for

  another round of titanium production. This was the selfsame reduction and recycling process in

  which the parties had engaged from the start.

         49.     Internal documents from Allegheny and ATI acknowledge that the relationship

  was a “recycling” relationship.

         50.                                       REDACTED




                                                  13
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6130 Page 14 of 40




                                          REDACTED


         51.     In 2015, and as result of such lobbying efforts, the Utah legislature enacted Senate

  Bill 21. Pursuant to Senate Bill 21, Utah Code section 59-12-104(83) now provides a tax

  exemption for “amounts paid or charged for a purchase or lease of molten magnesium.”

         52.     Immediately following the Utah legislature’s enactment of a new sales tax

  exemption for molten magnesium, ATI and US Mag agreed that with their understanding of “the

  substance of the transaction,” and the nature of the relationship between the parties, as expressed

  in the Lease Agreement, the parties could return to their original S&O Agreement from 2006.

  ATI Could Invoke an “Economic Force Majeure” Clause Only Under Limited Conditions

         53.     The S&O Agreement between US Mag and ATI included a provision for

  Economic Force Majeure (“EFM”). EFM arose only under the following limited circumstances:

         Buyer [ATI] obtains a bona fide, good faith and arm’s length written contract
         offer or offers from another supplier or other suppliers of titanium sponge for the
         sale to Buyer [ATI] of a supply of titanium sponge of like grade, quantity and
         quality to that being produced at the Titanium Sponge Plant and such written
         contract offer(s) would result in Buyer's [ATI’s] obtaining titanium sponge for a
         period of at least five (5) consecutive years at a price DDP to any facilities of
         Buyer [ATI], [Allegheny], or any of their respective Affiliates at or below eighty-
         five percent (85%) of its variable costs to produce titanium sponge at the
         Titanium Sponge Plant.

  (Ex. C, Agreement, § 11.2 (emphasis added).)

         54.     The S&O Agreement provided that even if any competing titanium sponge offers

  met these foundational EFM requirements, then both parties would participate in a negotiation

  process to try to avert the EFM. In this regard, the S&O Agreement stated:

         Buyer may suspend its performance under this Agreement, including, without
         limitation, its purchase of Magnesium under this Agreement, upon at least one
         hundred eighty (180) days’ prior written notice to Seller (the "Economic Force

                                                  14
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6131 Page 15 of 40




         Majeure Notice"); provided, however, that Buyer and Seller will enter into good
         faith negotiations during such one hundred eighty (180)-day period to attempt
         to negotiate revised pricing for Magnesium under Schedule 2.1 of this
         Agreement.

  (Id., § 11.2) (certain emphasis in original).

         55.     If the parties were able to arrive at new pricing terms, the EFM would be averted

  and the interdependent relationship would continue. (Id., § 11.2.)

         56.     However, even if ATI established that some competing offer met the

  qualifications to invoke an EFM, and even if ATI and US Mag did not succeed in negotiation to

  avert the EFM, ATI had the obligation to continue to fully perform under the S&O Agreement

  until the expiration of the 180-day post-notice period. (Id., § 11.2.)

  Disregarding the EFM Clause Under the Parties’ S&O Agreement, Allegheny Determines to
  Close the Titanium Sponge Plant to Make Greater Profits With Cheap Foreign Imports

         57.     During the course of ATI’s operations, Allegheny did not transact business with

  ATI at arm’s length. In this regard, virtually all of the titanium sponge manufactured at ATI’s

  Titanium Sponge Plant was transported to other Allegheny facilities and incorporated into end

  products sold by Allegheny or its affiliates. Therefore, ATI’s primary “customer” was, in effect,

  Allegheny. Accordingly, all or virtually all of ATI’s theoretical “income” was derived from

  Allegheny. ATI did not maintain any bank account in its own name. Therefore, if ATI ever had

  any “income,” it did not take possession of the same.

         58.     On information and belief, ATI never entered into any contractual relationship

  with Allegheny or any affiliate regarding the sale or purchase of titanium sponge. Instead, on

  Allegheny’s consolidated financial reports, Allegheny appears to have simply assigned a value to




                                                   15
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6132 Page 16 of 40




  ATI’s goods and analyzed ATI’s “income” accordingly. Allegheny’s internal communications

  refer to ATI as merely a “cost center.”

         59.     In Allegheny’s public SEC filings, Allegheny reported that its HPMC Section,

  which included the Titanium Sponge Plant, earned in excess of a billion dollars in profits for the

  years 2011-2015. However, Allegheny determined that it would attribute an amount of

  “income” to ATI that did not even cover ATI’s cost of production, and therefore provided ATI

  no profit margin at all. On information and belief, Allegheny never actually “paid” ATI

  anything for its goods or services, but only provided ATI certain amounts necessary to cover

  operating expenses.

         60.     Allegheny’s failure to pay ATI a titanium sponge price that provided a profit

  margin, particularly in light of Allegheny’s substantial profits for the HPMC Section as a whole,

  was tantamount to a siphoning of funds from ATI.

         61.     Meanwhile, in or about 2015 or early 2016, Allegheny determined that despite its

  substantial past profits derived from the manufacture of titanium sponge at the Titanium Sponge

  Plant, Allegheny could make even greater profits by purchasing cheap titanium sponge that had

  been manufactured outside the United States. Thus, Allegheny began negotiations with certain

  foreign titanium sponge suppliers, to replace the volume of sponge that had been produced at the

  Titanium Sponge Plant.

         62.     In late June of 2016, Allegheny officers Jim Stearns and Brad Forsythe scheduled

  a meeting in Utah with US Mag’s president, Ron Thayer.3 Documents produced in this litigation



  3
   Jim Stearns was the Purchasing Director for Allegheny’s Specialty Alloys & Components
  Division; Brad Forsythe was Allegheny’s Vice President of Supply Chain and Purchasing.
                                                  16
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6133 Page 17 of 40




  show that these Allegheny officers later invited Steve Knight, ATI’s local plant manager, to

  attend if he was “available.” Unbeknownst to US Mag or Mr. Thayer, Allegheny had already

  begun to negotiate and/or execute agreements with foreign suppliers of titanium sponge, such

  that Allegheny would soon no longer require titanium from the Titanium Sponge Plant. Keeping

  Mr. Thayer in the dark about these developments, Allegheny’s officers and ATI’s plant manager

  asked whether US Mag would reduce its price for magnesium by 50 percent.

         63.     Neither Allegheny nor ATI had invoked the S&O Agreement’s EFM clause.

  Therefore, US Mag had no obligation to negotiate revised pricing. In such context, Mr. Thayer

  declined to commit to any price reduction.

         64.     Documents produced in this litigation show that “50 percent” was a greater

  pricing reduction than ATI would have actually required to avert the alleged EFM. On

  information and belief, this was a calculated and deliberate misrepresentation on the part of

  Allegheny. In this regard, Allegheny never had an objective to avert the EFM, but was solely

  interested in maximizing its own profits.

         65.     On or around July 6, 2016, Mr. Thayer again met with Steve Knight, ATI’s local

  manager. Mr. Knight represented that ATI had allegedly identified sponge suppliers who could

  provide sponge for about $3.00 per pound. This pricing information was false. Mr. Knight

  inquired what US Mag would do if ATI decided to cease producing sponge at the Titanium

  Sponge Plant. Again, Mr. Knight did not invoke the S&O Agreement’s EFM clause.

         66.                                      REDACTED




                                                  17
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6134 Page 18 of 40




                                         REDACTED




         67.    On or about July 21, 2016, Mr. Thayer and Cameron Tissington, US Mag’s Vice

  President of Sales and Marketing, participated in a phone call with Allegheny officer Brad

  Forsythe. Mr. Forsythe informed US Mag’s officers that Allegheny and ATI were working on

  plans to quickly ramp down production at the Titanium Sponge Plant and possibly cease

  production completely in a very short time frame. Again, Allegheny did not inform US Mag’s

  officers that Allegheny was already negotiating and/or executing third-party sponge contracts.

         68.    Mr. Forsythe informed US Mag that even if US Mag lowered its price for molten

  magnesium, this would not change Allegheny’s and ATI’s ramp-down plan. Nevertheless, Mr.

  Forsythe asked whether US Mag could lower its price, and by how much.

         69.    Because Mr. Forsythe had not invoked the EFM clause and had stated that a new

  price would make no difference to any decision about the Titanium Sponge Plant, US Mag’s

  officers declined to provide new pricing offer. US Mag’s officers informed Mr. Forsythe that

  they expected ATI to follow the S&O Agreement.

         70.                                     REDACTED




                                                 18
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6135 Page 19 of 40




                                          REDACTED




         71.    By August 19, 2016, Allegheny’s officers and agents had executed new third-

  party sponge contracts with foreign suppliers, such that Allegheny would no longer require

  titanium sponge from the Titanium Sponge Plant.

         72.    On or about August 23, 2016, Allegheny’s Board of Directors met to discuss the

  fate of the Titanium Sponge Plant. Allegheny’s meeting minutes reflect that the following action

  was taken:

         Approved the indefinite idling of the Company’s Rowley, Utah titanium sponge
         manufacturing facility and the related press release.

         73.    The following day, on August 24, 2016, Allegheny issued a press release:

         PITTSBURGH -- (BUISNESS WIRE) -- AUGUST 24, 2016 – Allegheny
         Technologies Incorporated (NYSE:ATI) today announced several actions to
         improve the Company’s future financial performance, which include the
         indefinite idling of the Rowley, UT titanium sponge production facility and
         consolidating certain titanium manufacturing operations in Albany, OR.

                                                19
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6136 Page 20 of 40




         These actions are expected to improve [Allegheny’s] annual operating income
         by approximately $50 million beginning in 2017. In addition, these actions are
         expected to generate approximately $50 million cash flow from lower managed
         working capital as titanium sponge inventory is reduced over the next several
         quarters.
         …
         As a result of this ongoing process, ATI is taking several actions to improve the
         profitability and enhance the competitiveness of ATI’s High Performance
         Materials & Components segment:
         …
         In support of ATI’s growing titanium products business and to ensure a reliable
         supply of high quality and cost effective titanium sponge, [Allegheny] has
         entered into long-term, cost competitive supply agreements with several leading
         global producers of premium-grade and standard-grade titanium sponge. The
         lower cost titanium sponge purchased under these supply agreements will
         replace the titanium sponge produced at [Allegheny’s] Rowley facility.

         As a result, [Allegheny’s] Rowley, UT titanium sponge facility will be idled by
         the end of 2016… 4

  (Emphasis added.)

         74.     On the same day that Allegheny issued the above press release, August 24, 2016,

  US Mag received a letter (dated August 23, 2016) signed by Allegheny Senior Vice President,

  Elliot Davis. Mr. Davis stated:

         The purpose of this letter is to provide US Magnesium, LLC with written notice
         that ATI Titanium LLC ("ATI") is declaring an Economic Force Majeure
         pursuant to Section 11.2 of the Agreement between the parties as we have
         received an offer for titanium sponge that satisfies the requirements of that
         Section. Accordingly, ATI will be suspending its performance under the
         Agreement one hundred eighty (180) days following this letter. We look forward
         to discussing with you a mutually agreeable resolution to the remaining
         obligations under the Agreement during the period where we are winding down
         operations and our need for magnesium.




  4
    Again, the Court will observe that Allegheny refers to itself as “ATI.” By context in the press
  release, the Court can see that Allegheny used “ATI” as a reference to itself, and not to its Utah-
  based subsidiary.
                                                  20
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6137 Page 21 of 40




         75.      Because the S&O Agreement provided several criteria for establishing EFM, US

  Mag had expected that if ATI invoked an EFM, ATI would disclose the “written contract offers”

  upon which such invocation was based. US Mag also expected to have the opportunity to review

  ATI’s calculation of the latter’s variable costs and its comparison of those costs to the pricing

  terms under these “written contract offers.”

         76.      US Mag understood that if ATI provided copies of the “written contract offers,”

  US Mag would use those offers to determine an appropriate price point for negotiations, and/or

  to ascertain if an audit of ATI’s EFM calculations would be necessary.

         77.      The EFM Notice did not include, reference, enclose, or attach any “written

  contract offer[s]” from any third-party suppliers of titanium sponge. The EFM Notice did not set

  forth any of the alleged terms of these alleged new offers.

         78.      The EFM Notice did not include, reference, enclose, or attach any evidence that

  ATI’s purported new third-party provider(s) had agreed to provide sponge of “like grade,

  quantity and quality” to that which ATI had been manufacturing at the Rowley Titanium Plant.

         79.      The EFM Notice did not identify the names of any proposed new suppliers of

  titanium sponge, nor provide any evidence that the alleged new offer(s) had been negotiated at

  arm’s length.

         80.      The EFM Notice did not purport to inform US Mag of the duration of time for

  which these alleged other suppliers had allegedly promised to supply titanium sponge.

         81.      The EFM Notice did not purport to inform US Mag of ATI’s variable costs to

  produce titanium sponge, nor did it disclose the price at which alternative suppliers were

  allegedly prepared to supply titanium sponge. Therefore, US Mag had no benchmark from which


                                                   21
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6138 Page 22 of 40




  to formulate proposals for revised pricing of magnesium, much less engage in good faith

  negotiations—as required by the S&O Agreement.

         82.     The EFM Notice did not recognize US Mag’s right to negotiate for revised

  pricing. Instead, as shown above, the EFM Notice stated that ATI “will be suspending its

  performance under the S&O Agreement one hundred eighty (180) days following this letter.”

         83.     One week later, on or about August 30, 2016, at a meeting between executives of

  ATI/Allegheny and US Mag, ATI provided US Mag a unilateral “ramp down schedule” –

  reflecting that ATI intended to close down operations of the Titanium Sponge Plant as soon as it

  exhausted its inventory of raw material (titanium tetrachloride). ATI represented that it would

  exhaust its raw material in just a few weeks.

  Allegheny Slow-Walks the Audit Process While “Scrubbing” ATI’s Cost Calculations

         84.     As to the issue of whether ATI had properly done its variable-cost calculations for

  the alleged EFM, US Mag had the right, but not the obligation, to engage an independent

  accounting firm to conduct an audit. In this regard, Section 11.3 provided as follows:

                 Section 11.3 Audit Right for Economic Force Majeure. If Buyer
                 provides an Economic Force Majeure Notice to Seller, Seller shall
                 have the right to engage a mutually acceptable independent
                 accounting firm to audit Buyer's records providing evidence of the
                 Economic Force Majeure during the one hundred eighty (180) day
                 period from Buyer's provision of the Economic Force Majeure
                 Notice to Seller until the date of its suspension of performance under
                 this Agreement. . . . Seller will notify Buyer in writing of the audit
                 at least ten (10) calendar days before the commencement of the
                 audit. The accounting firm may audit any and all records pertaining
                 to the calculation of the declared Economic Force Majeure at
                 Buyer's facility where they are located, provided that such audit will
                 be conducted during normal business hours and in such a manner as
                 to minimize any disruption to the normal business operations of
                 Buyer. Buyer will cooperate with the accounting firm and its
                 representatives in finding and compiling records for the audit, and

                                                  22
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6139 Page 23 of 40




                 in the answering of questions and the providing of information for
                 the audit. Within ninety (90) days of its engagement and in no event
                 later than the expiration of one hundred eighty (180) days from
                 Buyer's provision of the Economic Force Majeure Notice to Seller,
                 such accounting firm will provide a written opinion to the parties
                 determining whether or not the requirements of an Economic Force
                 Majeure have been met, and the Parties thereafter will be bound by
                 the accounting firm's determination of whether or not those
                 requirements have been met. If the requirements for an Economic
                 Force Majeure have been met, Buyer may suspend its performance
                 of this Agreement upon the expiration of one hundred eighty (180)
                 days from the date of the Economic Force Majeure Notice as set
                 forth in Section 11.2 of this Agreement. If the requirements for an
                 Economic Force Majeure have not been met, Buyer will be required
                 to continue to perform its obligations under this Agreement. . . .

         85.     By letter to ATI dated August 31, 2016, US Mag noted that ATI’s accelerated

  ramp down would have a significant impact on US Mag’s operations, and reminded ATI of US

  Mag’s rights under Sections 11.2 and 11.3 of the S&O Agreement. In the same letter, US Mag

  gave notice that it intended to commence an EFM audit within 10 days, as provided above in

  Section 11.3. Meanwhile, US Mag proposed a highly-qualified local auditor, Gil Miller, to

  perform the audit.

         86.     US Mag’s proposed auditor was based in Salt Lake City—where both US Mag

  and ATI’s facilities were located. Mr. Miller had confirmed to US Mag that he and his firm

  could initiate the audit within 10 days (as provided by the S&O Agreement) and complete the

  audit within 90 days.

         87.     By letter to US Mag dated September 2, 2016, Allegheny officer Elliot Davis

  rejected US Mag’s proposed auditor with no reason specified for the rejection. Mr. Davis

  instead proposed KPMG, a national accounting firm.




                                                 23
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6140 Page 24 of 40




          88.     US Mag objected to KPMG because of the increased expense of retaining a large,

  national firm, and undertook another round of vetting for independent accounting firms in Salt

  Lake City.

          89.     By letter to ATI dated September 9, 2016, US Mag proposed a second highly-

  qualified individual from a local full-service auditing firm.

          90.     By letter to ATI dated September 14, 2016, US Mag reiterated and expanded on

  the concerns expressed in its August 31, 2016 letter, and provided ATI notice that ATI’s

  announced closure of its Titanium Sponge Plant and plan to “ramp down and cease sponge

  production at its plant on an expedited basis” were “activities in breach” of the S&O Agreement.

  US Mag also forewarned ATI that its planned expedited shutdown of the Titanium Sponge Plant

  and the resulting “elimination of magnesium chloride return volume” would cause permanent

  damage to US Mag’s electrolytic cells.

          91.     Internal documents and communications show that ATI and Allegheny knew that

  an abrupt cessation in ATI’s supply of magnesium chloride to US Mag would damage US Mag’s

  electrolytic cells.

          92.     Despite US Mag’s objections, ATI immediately began ramping down the amount

  of magnesium it accepted from US Mag and the amount of magnesium chloride it provided to

  US Mag, which in turn forced US Mag, for safety reasons, to shut down electrolytic cells,

  permanently damaging them and rendering them unfit for future use.

          93.     In a letter to US Mag dated September 16, 2016, Mr. Davis again rejected US

  Mag’s second proposed auditor and instead proposed a firm located in Oregon. ATI continued to




                                                   24
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6141 Page 25 of 40




  ignore US Mag’s objections and concerns relating to ATI’s planned expedited shut down of the

  Titanium Sponge Plant.

         94.      Unbeknownst to US Mag, Allegheny was still in the process of “scrubbing” the

  numbers that it planned to present to an auditor for purposes of the EFM declaration.

  Allegheny’s unspoken purpose in delaying the audit was to prepare an “audit package,” with

  ATI’s “variable costs” artificially manipulated to be as high as possible, so as to make ATI’s

  declaration of EFM “audit-proof.”

         95.      Never at any time after Allegheny’s and ATI’s declaration of EFM did Allegheny

  or ATI entertain the possibility of further negotiations with US Mag, to keep the Titanium

  Sponge Plant in operation.

         96.      Following the declaration of EFM, neither ATI nor Allegheny invited any such

  negotiations.

         97.      In a letter to ATI dated September 23, 2016, US Mag demanded that ATI select

  one of the two auditors previously proposed by US Mag to conduct the EFM audit.

         98.      In a letter dated September 28, 2016, Allegheny’s Elliot Davis once again wrote

  to US Mag. Notwithstanding the fact that the S&O Agreement provided for an audit at “Buyer’s

  [ATI’s] facilities,” Mr. Davis represented that the audit should take place in Oregon, ostensibly

  because “the financial records and the relevant employees necessary for the audit are all located

  in Albany, Oregon.”

         99.      ATI did not own any property or maintain any facility or office space in Oregon.

  On information and belief, ATI did not have a single employee in Oregon. On information and




                                                  25
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6142 Page 26 of 40




  belief, ATI did not maintain any financial files in Oregon. Instead, any financial files in Oregon

  were prepared and maintained by Allegheny or some other affiliate.

         100.    On or about October 2, 2016, in further breach of the S&O Agreement, ATI

  ceased accepting any magnesium from US Mag and, at or about the same time, ceased providing

  magnesium chloride to US Mag, forcing additional electrolytic cells to be shut down and

  permanently damaged. Despite ATI’s obligation to continue to perform under the S&O

  Agreement for 180 days after declaring EFM, ATI had ceased performing after only 39 days.

         101.    By terminating its “lease” of molten magnesium from US Mag and its return

  supply of magnesium chloride, ATI materially breached the S&O Agreement, and caused

  permanent damage to the electrolytic cells US Mag had used to produce magnesium, thereby

  frustrating and rendering futile US Mag’s audit right and the process provided by Section 11.3 of

  the S&O Agreement.

         102.    After unilaterally ceasing performance of its obligations under the S&O

  Agreement, ATI falsely claimed that US Mag and ATI had mutually agreed to the expedited

  ramping down of ATI’s titanium sponge production.

         103.    At that time, US Mag ceased negotiations regarding the audit process, as ATI’s

  Titanium Sponge Plant closure had frustrated US Mag’s right to negotiate a continuance of the

  S&O Agreement.

  Allegheny and ATI Try to Obscure Their Breach by Issuing a Sham Forecast for Solid
  Magnesium

         104.    On or about December 7, 2016, months after the Titanium Sponge Plant had

  ceased all production, ATI sent US Mag what purported to be an annual “forecast” for 2017,

  under sections 3.1(c) and (d) of the S&O Agreement.

                                                  26
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6143 Page 27 of 40




         105.   This new “forecast” stated that ATI would allegedly require the contractual

  minimum 12,000,000 pounds of magnesium for 2017. However, the “forecast” failed to comply

  with the requirements of the S&O Agreement in several respects.

             a. First, ATI had “forecast” the purchase/lease of 12,000,000 pounds of magnesium.
                The Agreement required ATI to purchase or lease a minimum of 12,000,000
                pounds of magnesium per year. (§3.2(b).) Thus, without any “forecast” at all, the
                parties knew that ATI had the obligation to purchase/lease at least that amount.
                The purpose of the “forecast” was for ATI to specify to US Mag how much
                magnesium ATI would require over and above the minimum 12,000,000 pounds.
                (§ 3.1(d).) Therefore, this forecast was not a “forecast” at all, as the parties had
                understood that term.

             b. Second, the forecast was conditioned upon US Mag demonstrating that no EFM
                had occurred. Specifically, ATI stated:

                ATI Titanium hereby informs US Magnesium that, in the event that US
                Magnesium somehow successfully challenges ATI Titanium’s declaration of
                the Economic Force Majeure, ATI Titanium forecasts, pursuant to Section
                3.1(d), that the total pounds of magnesium that ATI Titanium expects to purchase
                from US Magnesium during the 2017 calendar year is twelve million
                (12,000,000) pounds, all of which ATI Titanium elects to receive in solid form,
                pursuant to Section 3.2…. (Emphasis added.)

             c. Third, for the first time ever, ATI requested that all of the magnesium to be
                supplied by US Mag would be in solid form. The purchase of solid magnesium
                was contrary to the purpose the Agreement and the course of performance the
                parties had established over several years.

         106.   US Mag would not have agreed to the S&O Agreement’s terms—including, but

  not limited to, a 20-year magnesium price cap and substantial capital investments—without the

  return promise of magnesium chloride from ATI. This return supply of magnesium chloride was

  a foundational understanding held by both parties during negotiations for, and performance of,

  the S&O Agreement.

         107.   As a practical matter, US Mag depended on predictability with respect to the

  return of magnesium chloride, because US Mag had to know well in advance if it would need to

                                                 27
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6144 Page 28 of 40




  adjust operations to obtain additional magnesium chloride brine from the Great Salt Lake and to

  expand the front end of the manufacturing plant to produce more purified, dried, treated and

  melted magnesium chloride feed. Moreover, Allegheny’s internal communications betray that

  Allegheny knew it had no use for solid magnesium.

         108.    By letter dated December 16, 2016, US Mag responded to the purported 2017

  “forecast,” informing ATI that its material breach of the S&O Agreement relieved US Mag of

  further performance under the S&O Agreement. US Mag further informed ATI that its

  “forecast” was unreasonable because ATI’s unilateral decision to close the Titanium Plant had

  forced US Mag to take electrolytic cells offline; the forecast was untimely; and the forecast, for

  the first time, had requested solid magnesium with no return supply of magnesium chloride. The

  forecast, US Mag stated, appeared to be “a thinly-veiled litigation scheme.”

         109.    ATI has since shuttered its operations at the Titanium Sponge Plant.

         110.    US Mag estimates that over the anticipated life of the contract, which was

  scheduled to continue until approximately September 6, 2032, US Mag’s damages are in the

  approximate range of $115 to $175 million.

         111.    As set forth above, Allegheny has publicly represented that as a result of its

  closing the Titanium Sponge Plant, it is saving about $50 million annually.

         112.    US Mag brought suit against ATI and Allegheny in 2016 (the “Stewart Action”).

  However, Judge Stewart dismissed Allegheny from that litigation, based on Allegheny’s

  representations that Allegheny and ATI were allegedly “completely separate” entities. Judge

  Stewart dismissed the remainder of the allegations against ATI so that the parties could attempt

  to mediate their dispute. Mediation was not availing.


                                                  28
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6145 Page 29 of 40




  Allegheny and ATI Had a Principal/Agent or Alter Ego Relationship

          113.     In connection with Allegheny’s motion to dismiss the Stewart Action,

  Allegheny’s “Vice President, Tax,” Scott Rantovich, made the following statements in a sworn

  declaration:

          ATI [Allegheny] and ATI-Ti [ATI] are completely separate entities, with their
          only relationship being that of a parent and indirect subsidiary. ATI [Allegheny]
          does not oversee the day-to-day operations to ATI-Ti [ATI]; rather, these
          activities are managed by ATI-Ti’s [ATI’s] employees and management team.
          ATI [Allegheny] and ATI-Ti [ATI] maintain separate and independent bylaws,
          minutes, corporate records, financial records, and bank accounts.

  (Case No. 2:16-cv-01158-TS, Dkt. 16-1, ¶ 9.)

          114.     Mr. Rantovich further stated that:

          ATI [Allegheny] and ATI-Ti [ATI] are also financially independent of each other.
          ATI-Ti was fully capitalized and operates under its own budget. It is responsible
          for its own profits and losses, which are separately tracked by the company.
          Although ATI [Allegheny] does file some government-mandated consolidated
          financial reports, such as Annual Reports on Form 10-K under the Securities
          Exchange Act of 1934, ATI and its subsidiaries still maintain separate financial
          records.

  (Id. at ¶ 10.)

          115.     Documents produced in this litigation show that Mr. Rantovich’s statements were

  misleading or false.

          116.     On public documents, shareholder reports, and internal memoranda, Allegheny

  referenced ATI as a division or section of its own operations, or as a mere “cost center,” and not

  a separate entity.

          117.     Documents show that before and during the course of ATI’s operations,

  Allegheny’s officers, executives and agents traveled to Utah to oversee operations at the

  Titanium Sponge Plant and, in addition, provided oversight and management remotely. On

                                                   29
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6146 Page 30 of 40




  information and belief, all high-level management and financial decisions were made by

  Allegheny, not ATI.

         118.    During the course of the parties’ performance under the S&O Agreement, US

  Mag directed high-level operational concerns not to ATI, but to an officer or agent of Allegheny

  or some other Allegheny affiliate, by way of in-person meetings in Utah or through telephone

  calls. Any such officer or agent purported to be acting for Allegheny and ATI concurrently, with

  no apparent regard for any distinction between the entities.

         119.    On ATI’s initial disclosures in this litigation, ATI identified six of its own

  witnesses who may have information pertinent to this action. Five of these individuals are high-

  level officers or legal counsel for Allegheny.5 The only non-Allegheny employee/officer named

  on these disclosures was Steve Knight, ATI’s local plant manager. Put differently, ATI has

  identified only one employee from ATI who has any information about the matters at issue in

  this suit. Documents show that many more officers, employees, and agents of Allegheny were

  involved in the factual narrative alleged above.

         120.    As set forth above, it was officers of Allegheny who negotiated and executed the

  third-party sponge contracts that allegedly triggered ATI’s EFM. What is more, documents

  produced in this litigation show that ATI is not a party to any of the sponge offers or contracts

  that allegedly triggered the EFM. Instead, executed contracts for such titanium sponge were




  5
   Notably, ATI’s initial disclosures refer to Brad Forsythe as the “Vice President, Supply Chain
  of ATI.” However, public records show that Mr. Forsythe is the Vice President of Supply Chain
  and Purchasing for Allegheny. ATI’s initial disclosures also identify Patrick DeCourcy as the
  “Executive Vice President of ATI.” However, public records show that Mr. DeCourcy is the
  Chief Financial Officer and Senior Vice President of Finance at Allegheny.
                                                     30
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6147 Page 31 of 40




  between certain third-party suppliers and TDY Industries, a subsidiary of Allegheny and parent

  of ATI. These agreements were all executed by Allegheny’s officers.

         121.   It was officers and employees of Allegheny, not ATI, who purported to calculate

  ATI’s “variable costs” for purposes of an EFM analysis. Such calculations were not based on

  ATI’s own internal cost analysis. Also, it was officers and employees of Allegheny, not ATI,

  who purported to prepare an “audit package” for the individual or firm who might theoretically

  audit ATI’s EFM. As shown above, it was an officer of Allegheny who groundlessly rejected

  US Mag’s auditors.

         122.   As mentioned above, on August 23, 2016, the Allegheny board of directors voted

  to idle the Rowley facility. During this meeting, no employee of ATI was present.

         123.   On information and belief, it was Allegheny’s regular practice to unilaterally

  dictate the business decisions of ATI in such manner.

         124.                                    REDACTED




         125.                                 REDACTED




                                                 31
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6148 Page 32 of 40




         126.                                     REDACTED




         127.                                   REDACTED




         128.   As set forth above, all “notices” under the S&O Agreement between US Mag and

  ATI were to be delivered to Allegheny headquarters in Pennsylvania. Therefore, ATI and

  Allegheny had not only common officers, but common office space. On information and belief,

  any Pennsylvania office space used for ATI was not leased, but was used in a shared, informal

  arrangement by individuals wearing the “hats” of both Allegheny and ATI.

         129.   On information and belief, there were no written agreements governing the

  business relationship between ATI and Allegheny.

         130.   Recall, Allegheny’s Scott Rantovich provided a sworn statement that ATI kept

  “separate and independent” “financial records.” (¶ 113, supra.) Taking Mr. Rantovich at his


                                                32
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6149 Page 33 of 40




  word, US Mag requested that ATI produce its “financial statements for the past five years,

  including, but not limited to, monthly and annual financial statements through 2016.” US Mag

  also requested ATI’s “annual financial statements, including profit and loss statements, income

  statements, and balance sheets from September 1, 2006 to the present.”

         131.    In response to these requests, ATI pointed US Mag to certain “documents” that

  had allegedly been produced “in their native form,” “starting at document control number 1017.”

  Reviewing ATI’s production, however, US Mag discovered that the document numbered “1017”

  was a single Excel spreadsheet that had been created on March 6, 2018 – i.e., a document that

  had been manufactured for this litigation.6 In reviewing the rest of ATI’s production, US Mag

  further observed that the documents that followed “1017” were not ATI’s financial statements,

  balance sheets, or profit and loss statements. In response to US Mag’s inquiries, counsel for

  ATI represented that document numbered 1017 was “the primary document responsive to your

  request” and that “ATI had to generate a spreadsheet/report in order to provide the

  information US Mag requested…” (Emphasis added.) ATI then referred US Mag to

  Allegheny’s consolidated financial statements.

         132.    To date, apart from the document Bates numbered 1017, ATI has produced what

  it characterizes as balance sheets, profit/loss statements or income statements for ATI. However,

  on information and belief, ATI did not prepare or maintain annual financial statements, balance

  sheets, profit/loss statements, or income statements apart from the consolidated financial reports

  prepared by and for Allegheny. Moreover, as demonstrated by Allegheny’s post-EFM



  6
   Notably, ATI produced documents responsive to US Mag’s discovery requests on March 19,
  2018, about 11 days after document “1017” was first created.)
                                                   33
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6150 Page 34 of 40




  correspondence (¶ 98, supra), any financial records purporting to capture ATI’s operations were

  kept at an Oregon facility owned by some entity other than ATI.

         133.                                      REDACTED

                                     . However, as set forth above (¶ 59), it was Allegheny that

  determined what would be “paid” to ATI for its titanium sponge, and therefore, it was Allegheny

  that unilaterally decided that ATI would incur losses instead of profits. If ATI indeed operated at

  a “loss,” Allegheny’s allocation of “income” to ATI did not provide ATI enough to cover even

  ATI’s costs of production. This, despite substantial profits earned by Allegheny in its HPMC

  Section as a whole. (See ¶ 59, supra.) On information and belief, Allegheny’s officers and

  executives took substantial bonuses while depriving ATI of the necessary income to operate.

         134.     Because ATI earned no “profits” and maintains no independent balance sheets or

  other financial statements, ATI would have no ability to show assets and liabilities, and therefore

  no ability to qualify for a loan or other outside capitalization, but would be entirely dependent on

  Allegheny for its funding. Therefore, on information and belief, ATI has been and continues to

  be undercapitalized.

         135.                                    REDACTED




         136.    On information and belief, ATI’s undercapitalization was a calculated maneuver

  by Allegheny, instigated at the inception of ATI, as an attempted means to avoid ATI’s creditors,

  including US Mag, should Allegheny decide to shut down ATI’s operations to earn greater

  profits elsewhere.


                                                  34
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6151 Page 35 of 40




          137.    As herein demonstrated, at all relevant times, there was such a unity of interest

  and ownership that the separate personalities of Allegheny and ATI did not exist and instead an

  alter ego or principal/agent relationship existed between the entities. This involved, inter alia,

  commingling of business operations; common management and legal representation; sharing of

  headquarters and employees in Pittsburgh, Pennsylvania; non-arm’s length transactions;

  consolidated summaries of operations and financial statements; absence of corporate records for

  ATI; a failure to follow corporate formalities on the part of ATI; and Allegheny’s siphoning of

  funds from ATI, causing ATI to be and remain undercapitalized.

          138.    To the extent that there were any conditions precedent to bringing this action, they

  have all occurred or have been performed.

                              FIRST CLAIM FOR RELIEF
                  (ANTICIPATORY & MATERIAL BREACH OF CONTRACT)

          139.    US Mag incorporates by this reference the allegations set forth above as if fully

  set forth herein.

          140.    In entering into the Exclusivity Agreement, Allegheny became legally bound to

  comply with both the express terms of the Exclusivity Agreement and the implied covenant of

  good faith and fair dealing. Under this covenant of good faith, Allegheny impliedly promised

  not to do anything to injure US Mag’s right to receive the benefits of the Exclusivity Agreement

  and to act consistently with the parties’ agreed common purpose and US Mag’s justified

  expectations.

          141.    Such common purpose and US Mag’s justified expectations were captured in the

  later-executed S&O Agreement between US Mag and ATI, which S&O Agreement expressly

  affirmed the “full force and effect” of the Exclusivity Agreement. Whereas the S&O Agreement

                                                   35
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6152 Page 36 of 40




  required US Mag to provide molten magnesium to ATI, but the Exclusivity Agreement required

  US Mag to provide molten magnesium to no party other than Allegheny, all parties necessarily

  deemed ATI and Allegheny to be one and the same.

         142.   In entering into the S&O Agreement, ATI became legally bound to comply with

  both the express terms of the S&O Agreement and also the implied covenant of good faith and

  fair dealing. Under the implied covenant of good faith and fair dealing, ATI impliedly promised

  not to do anything to injure US Mag’s right to receive the benefits of the S&O Agreement and to

  act consistently with the parties’ agreed common purpose and US Mag’s justified expectations.

         143.   Allegheny and ATI materially breached the S&O Agreement and Exclusivity

  Agreement by the actions alleged herein. Moreover, their actions alleged herein showed a

  positive and unequivocal intent not to render performance under the S&O Agreement, and

  constituted an anticipatory breach of the S&O Agreement.

         144.   Allegheny and ATI materially breached the S&O Agreement, the Exclusivity

  Agreement, and the implied covenant of good faith and fair dealing by, inter alia, wrongfully

  declaring an Economic Force Majeure, unilaterally ceasing performance of their obligations

  under the S&O Agreement, and engaging in conduct having the purpose and effect of rendering

  futile US Mag’s audit rights under the S&O Agreement. Allegheny materially breached the

  Exclusivity Agreement and the implied covenant of good faith and fair dealing by engaging in

  conduct having the purpose and effect of destroying US Mag’s justified expectations in entering

  into the Exclusivity Agreement.




                                                 36
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6153 Page 37 of 40




         145.    Under the S&O Agreement, US Mag was guaranteed that ATI would continue to

  perform its contractual obligations for at least 180 days after providing notice of an EFM, even

  assuming that the requirements of an EFM were satisfied.

         146.    On information and belief, the requirements of an EFM were not satisfied and

  thus Allegheny and ATI improperly purported to give notice of an EFM on or about August 23,

  2016. ATI was therefore obligated to continue to perform its obligations under the S&O

  Agreement for the remainder of the term of the Agreement.

         147.    In the alternative to the allegations in paragraph 146, on information and belief,

  the parties, if acting in accord with the S&O Agreement and with obligations of good faith and

  fair dealing under the S&O Agreement and the Exclusivity Agreement, would have negotiated

  revised pricing for US Mag’s molten magnesium, in such a manner that the EFM would have

  been averted, and ATI would have been obligated to continue to perform its obligations under

  the S&O Agreement for the remainder of the S&O Agreement’s term.

         148.    In material breach of the S&O Agreement and the implied covenant of good faith

  and fair dealing, ATI, at Allegheny’s direction, ceased performing its contractual obligations

  approximately one month after purporting to give notice of an EFM.

         149.    As a result of ATI’s and Allegheny’s breaches of the S&O Agreement, the

  Exclusivity Agreement, and implied covenant of good faith and fair dealing, US Mag has

  suffered damages, including without limitation lost profits.

         150.    US Mag fully performed its obligations under the S&O Agreement, the

  Exclusivity Agreement, and the implied covenant of good faith and fair dealing.




                                                  37
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6154 Page 38 of 40




          151.    Neither Allegheny nor ATI has any basis to assert that US Mag is in breach of any

  of the terms of the S&O Agreement, or the Exclusivity Agreement, or the implied covenant of

  good faith and fair dealing.

          152.    US Mag is entitled to a judgment for its damages against ATI and Allegheny on

  account of their breaches of the S&O Agreement, breaches of the Exclusivity Agreement,

  breaches of the implied covenant of good faith and fair dealing, and the alter ego and

  principal/agent relationship that exists between ATI and Allegheny. US Mag has suffered

  damages in the approximate range of $115 to $175 million.

                                   SECOND CLAIM FOR RELIEF
                                   (DECLARATORY JUDGMENT)

          153.    US Mag incorporates by this reference the allegations set forth above as if fully

  set forth herein.

          154.    An actual controversy has arisen and now exists between US Mag and

  Allegheny/ATI concerning their respective rights and duties in that US Mag contends that

  Allegheny/ATI has breached the S&O Agreement and the Exclusivity Agreement and that such

  breaches relieve US Mag of further performance under both contracts, whereas Allegheny and

  ATI dispute these contentions.

          155.    A judicial declaration is necessary and appropriate at this time under the

  circumstances in order that US Mag may ascertain whether or not it is obligated to render further

  performance under the S&O Agreement and the Exclusivity Agreement.

          156.    Allegheny’s and ATI’s acts and omissions constitute anticipatory and material

  breaches of the S&O Agreement and Exclusivity Agreement.



                                                   38
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6155 Page 39 of 40




          157.    In addition, Allegheny (through ATI) has failed to purchase 5,000 TPY of

  magnesium from US Mag for more than two consecutive calendar years. (See Ex. B, Exclusivity

  Agreement, ¶ 5.) Therefore, under the terms of the Exclusivity Agreement, US Mag is entitled to

  a judicial declaration that it is no longer bound to provide molten magnesium exclusively to

  Allegheny or its affiliates.

          158.    US Mag is entitled to a judicial declaration that US Mag is relieved of further

  performance under the S&O Agreement and the Exclusivity Agreement.

                                       PRAYER FOR RELIEF

          WHEREFORE, US Mag prays that a judgment be entered in favor of US Mag and

  against ATI and Allegheny, awarding US Mag the following:

          1.      Damages in the approximate range of $115 million to $175 million.

          2.      A judicial declaration that US Mag is relieved of further performance under the

  S&O Agreement and Exclusivity Agreement.

          3.      Such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

               US Mag hereby demands a trial by jury on all issues triable thereto.


          DATED this 22nd day of October, 2019.

                                                BURBIDGE | MITCHELL


                                                By /s/ Richard D. Burbidge
                                                  Attorneys for US Magnesium, LLC




                                                   39
Case 2:17-cv-00923-HCN-JCB Document 233 Filed 10/22/19 PageID.6156 Page 40 of 40




                                    US MAGNESIUM, LLC,
                                             vs.
                                     ATI TITANIUM, LLC

                           United States District Court, District of Utah
                     Civil No. 2:17-cv-00923-DB | District Judge Dee Benson

                      [US MAGNESIUM, LLC’S AMENDED COMPLAINT]


                                    INDEX OF EXHIBITS

   Exhibit #   Description
      A        Confidentiality Agreement (January 25, 2006)
      B        Exclusivity Agreement (April 12, 2006)
      C        Supply & Operating Agreement (September 1, 2006)
      D        Amended Supply & Operating Agreement (January 31, 2014)




                                               40
